DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
2.	Claims 2, 7, 9, and 18 are cancelled. 
3.	Claims 1, 3-6, 8, and 10-17 are currently pending and have been considered below.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jonathan Solomon on May 6, 2022.
The application has been amended as follows: 
 	Listing of Claims

1. (Currently Amended) A common service resource application method, applied to a network functions virtualization (NFV) network, comprising:
receiving, by a common service manager (CSM) that includes a processor coupled to a transceiver, resource requirement information of a common service required by a virtual network function (VNF), wherein the resource requirement information of the common service of the VNF comprises a service type, an instance specification, and an instance quantity, and wherein the service type and the instance specification are indicated by a common service member in a virtualized network function descriptor (VNFD), and the instance quantity is indicated by a common service constituent member in a deployment configuration of the VNFD, wherein the receiving comprises:
	receiving, by the CSM from a network functions virtualization orchestrator (NFVO) by using an interface between the CSM and the NFVO, the resource requirement information of the common service required by the VNF, wherein the resource requirement information of the common service is sent by a virtualized network function manager (VNFM) to the NFVO, wherein the CSM unifies respective interfaces for the NFVO and the VNFM to reserve resources and manage lifecycle of the common service; 
and wherein the common service resource application method further comprises: 
	requesting, by the CSM based on the resource requirement information of the common service required by the VNF, a virtualized infrastructure manager (VIM) to allocate a resource required by the common service of the VNF.

7. (Canceled)

8. (Currently Amended) The method according to claim [[7]] 1, wherein parameter types of the service type and the instance specification are identifiers, and a parameter type of the instance quantity is an integer.

9. (Canceled)

10. (Currently Amended) A common service resource application apparatus comprising: a common service manager (CSM), a virtualized infrastructure manager (VIM), a network functions virtualization orchestrator (NFVO), and a virtualized network function manager (VNFM), wherein
the CSM includes a processor coupled to a transceiver and is configured to: 
receive resource requirement information of a common service required by a virtual network function (VNF), wherein the resource requirement information of the common service of the VNF comprises a service type, an instance specification, and an instance quantity, and wherein the service type and the instance specification are indicated by a common service member in a virtualized network function descriptor (VNFD), and the instance quantity is indicated by a common service constituent member in a deployment configuration of the VNFD, and 
request, based on the resource requirement information of the common service required by the VNF, the VIM to allocate a resource required by the common service required by the VNF, 
wherein the CSM is configured to receive the resource requirement information of the common service required by the VNF (i) from the NFVO by using an interface between the CSM and the NFVO, wherein the resource requirement information of the common service is sent by the VNFM to the NFVO, or (ii) from the VNFM by using an interface between the CSM and the VNFM, wherein the CSM unifies the respective interfaces for the NFVO and the VNFM to reserve resources and manage lifecycle  of the common service; and
the VIM is configured to: receive a request for allocating the resource required by the common service required by the VNF, and allocate the resource to the common service.

17. (Currently Amended) A non-transitory computer readable storage medium, comprising programming instructions stored thereon, wherein the programming instructions are executable by at least one computer to cause the at least one computer to perform a common service resource application method including:
receiving resource requirement information of a common service required by a virtual network function (VNF), wherein the resource requirement information of the common service of the VNF comprises a service type, an instance specification, and an instance quantity, and wherein the service type and the instance specification are indicated by a common service member in a virtualized network function descriptor (VNFD), and the instance quantity is indicated by a common service constituent member in a deployment configuration of the VNFD; and
requesting, based on the resource requirement information of the common service required, a virtualized infrastructure manager (VIM) to allocate a resource required by the common service of the VNF, 
wherein receiving the resource requirement information of the common service required by the VNF comprises:
receiving, from a network functions virtualization orchestrator (NFVO) by using an interface between a common service manager (CSM) and the NFVO, the resource requirement information of the common service required by the VNF, wherein the resource requirement information of the common service is sent by a virtualized network function manager (VNFM) to the NFVO, and wherein the CSM unifies respective interfaces for the NFVO and the VNFM to reserve resources and manage lifecycle of the common service . 


Allowable Subject Matter
5.	Claims 1, 3-6, 8, and 10-17 are allowed.
6.	Claims 1, 3-6, 8, and 10-17 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance: 
 	Claim 1 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious a common service resource application method, applied to a network functions virtualization (NFV) network, comprising:
 wherein the resource requirement information of the common service of the VNF comprises a service type, an instance specification, and an instance quantity, and wherein the service type and the instance specification are indicated by a common service member in a virtualized network function descriptor (VNFD), and the instance quantity is indicated by a common service constituent member in a deployment configuration of the VNFD, receiving, by the CSM from a network functions virtualization orchestrator (NFVO) by using an interface between the CSM and the NFVO, the resource requirement information of the common service required by the VNF, wherein the resource requirement information of the common service is sent by a virtualized network function manager (VNFM) to the NFVO, wherein the CSM unifies respective interfaces for the NFVO and the VNFM to reserve resources and manage lifecycle of the common service, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Claim 10 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious a common service resource application apparatus comprising: wherein the resource requirement information of the common service of the VNF comprises a service type, an instance specification, and an instance quantity, and wherein the service type and the instance specification are indicated by a common service member in a virtualized network function descriptor (VNFD), and the instance quantity is indicated by a common service constituent member in a deployment configuration of the VNFD, wherein the CSM is configured to receive the resource requirement information of the common service required by the VNF (i) from the NFVO by using an interface between the CSM and the NFVO, wherein the resource requirement information of the common service is sent by the VNFM to the NFVO, or (ii) from the VNFM by using an interface between the CSM and the VNFM, wherein the CSM unifies the respective interfaces for the NFVO and the VNFM to reserve resources and manage lifecycle of the common service, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Claim 17 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious a non-transitory computer readable storage medium, comprising: wherein the resource requirement information of the common service of the VNF comprises a service type, an instance specification, and an instance quantity, and wherein the service type and the instance specification are indicated by a common service member in a virtualized network function descriptor (VNFD), and the instance quantity is indicated by a common service constituent member in a deployment configuration of the VNFD, receiving, from a network functions virtualization orchestrator (NFVO) by using an interface between a common service manager (CSM) and the NFVO, the resource requirement information of the common service required by the VNF, wherein the resource requirement information of the common service is sent by a virtualized network function manager (VNFM) to the NFVO, and wherein the CSM unifies respective interfaces for the NFVO and the VNFM to reserve resources and manage lifecycle of the common service, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Regarding claims 3-6, 8, and 11-16, the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the invention as claimed in claims 1, 10, and 17, as discussed above.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/
Primary Examiner, Art Unit 2864